DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2014/077612).
With regards to claims 1 and 9, Lee teaches a method for producing a super absorbent polymer (page 1) that is formed from either thermal or photopolymerization (page 4) to form a hydrogel (page 4) from a water-soluble ethylenically unsaturated monomer (page 3) as well as a photopolymerization initiator (page 3), drying and pulverizing the polymer (page 2), classifying the polymer into a fine powder of less than 150 µm and a base resin having a particle diameter of 150 to 850 µm (page 2), followed by adding water to the finely divided particles and adding swollen polymer 2 (said base resin) (reading on the second polymer in eater and therefore adding in two divisions) (page 11 example 11) in a high speed rotary stirrer (page 11).
Lee does not teach the speed of the mixer.  However, the speed of the mixer is known in the art to be determined by the efficiency of the mixing without damaging the polymer.  Therefore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, skilled in the art prior to the effective filing date of the present invention would know to alter the speed in order to shorten the mixing time required (faster mixing) yet prevent the damage to the polymer and conserving energy (lower mixing speed).
With regards to claim 2, Lee teaches the water to be added at 100 grams in both mixing, thereby reading on 50% (page 11).
With regards to claim 3, Lee teaches 100 grams of water and 100 grams of polymer to be added in each step, reading on 100 parts water to 100 parts polymer (page 11).
With regards to claim 4, Lee teaches the addition of a stabilizer (page 3).
With regards to claim 5, Lee does not teach the amount of stabilizer to be added.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to add the desired 
With regards to claims 6, 7, and 8, Lee teaches the composition to include polyethylene glycol (page 6). Because claim 4 only requires 1 of the compounds, the limitations regarding the other compounds do not need to be met.
With regards to claim 10, Lee teaches the process to include surface crosslinking with a surface crosslinking agent (page 6).


Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al (KR 1020170106154) in view of Takatani et al (WO 2014/155419).
With regards to claims 1 and 9, Im teaches a method of making a super absorbent polymer (page 1) that includes the steps of performing thermal or photopolymerization on a monomer composition comprising a water-soluble ethylenically unsaturated monomer and a polymerization initiator to form a hydrogel, drying and pulverizing the polymer, classifying the polymer into a particle diameter of less than 150 µm and normal particles having a particle diameter of 150 to 850 µm (page 2), and mixing the polymer into an aqueous solution (page 2).
Im does not teach the process to include adding water to the powder in two divisions or more.
Takatani teaches a method for producing polymer (title) wherein the polymer is dispersed in water in two or more steps.  Takatani teaches the motivation for adding the water to the polymer in multiple steps to be because the water can be partially charged prior to adding which would shorten the dispersion time (page 3).  Im and Takatani are analogous in the art of methods of making polymers.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the water is steps as done in Takatani in the process of Im, thereby obtaining the present invention.
Im does not teach the speed of the mixer.

With regards to claim 3, Im teaches the amount of water added to be from 100 to 300 parts or more preferably from 100 to 200 parts in relation to 100 parts of the fine polymer (page 5).
With regards to claim 4, Im teaches the addition of a storage stabilizer (page 4).
With regards to claim 5, Im teaches the amount of additive to be 0.01 to 0.5% (page 3).
With regards to claims 6, 7, and 8, Im teaches the composition to include polyethylene glycol (page 4).
With regards to claim 10, Im teaches the polymer to undergo surface crosslinking with a surface crosslinking agent (page 6).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763